 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON LA’SHAUN TAYLOR,                          No. 2:20-cv-02114-TLN-JDP
12                       Plaintiff,
13           v.                                         ORDER
14    SOLANO COUNTY PUBLIC
      DEFENDER’S OFFICE, et al.,
15
                         Defendants.
16

17

18          Plaintiff Brandon La’shaun Taylor (“Plaintiff”), a state prisoner proceeding pro se, has

19   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 26, 2021, the magistrate judge filed findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. (ECF No. 13.) Plaintiff has not filed

24   objections to the findings and recommendations.

25          Although it appears from the file that Plaintiff’s copy of the findings and

26   recommendations was returned, Plaintiff was properly served. It is Plaintiff’s responsibility to

27   keep the Court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

28   of documents at the record address of the party is fully effective. E.D. Cal. L.R. 128(f).
                                                       1
 1          The Court has reviewed the file under the applicable legal standards and finds the findings

 2   and recommendations to be supported by the record and by the magistrate judge’s analysis.

 3   Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed April 26, 2021 (ECF No. 13), are

 5   ADOPTED IN FULL; and

 6          2. This action is DISMISSED for failure to prosecute, failure to comply with Court

 7   orders, and failure to state a claim for the reasons set forth in the December 28, 2020 Order (ECF

 8   No. 10).

 9          The Clerk of Court is directed to close the case.

10          IT IS SO ORDERED.

11   DATED: July 14, 2021

12

13

14
                                                           Troy L. Nunley
15                                                         United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
